         Case 7:18-cv-06483-LMS Document 137 Filed 07/28/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ELIZABETH V. MEJIA, as Administrator of the
 Estate of MAXIMILIANO SABAN, and ELIZABETH
 V. MEJIA, Individually,
                                                                   18CV6483 (KMK)(LMS)
                               Plaintiffs,
                - against -
                                                                            ORDER
 O'NEILL GROUP-DUTTON, LLC and ONEKEY,
 LLC,

                               Defendants.


 O'NEILL GROUP-DUTTON, LLC and ONEKEY,
 LLC,

                               Third-Party Plaintiffs,
                - against -

 SESI CONSULTING ENGINEERS, P.C., KENNETH
 J. QUAZZA, P.E., NEW GENERATIONS
 MASONRY, MG COMMERCIAL CONCRETE, and
 BONDED CONCRETE, INC.,

                               Third-Party Defendants.

Lisa Margaret Smith, U.S.M.J.:

       In a letter dated June 12, 2020, Plaintiff's counsel informed the Court that the parties had

reached a settlement of both this case and the related case, Penn-America Insurance Co. v. MG

Commercial Concrete, et al., 19CV2315 (VB)(LMS), and were "still working on formalizing a

written agreement." Docket # 133. During a conference held on June 18, 2020, the Court

ordered the parties to submit their settlement agreement for the Court's approval by July 2, 2020.

Docket Sheet, Minute Entry for 06/18/2020. The Court then granted the parties an extension of

time until July 10, 2020, in which to make their submission. Docket # 136. To date, nothing has

been submitted by the parties nor have they sought a further extension of time from the Court.
         Case 7:18-cv-06483-LMS Document 137 Filed 07/28/20 Page 2 of 2




       Meanwhile, in the Penn-America case, Plaintiff's counsel filed a status report on July 24,

2020, in which he stated that a final version of the settlement agreement "will likely be

distributed for signatures shortly," and concluded that "[c]ounsel anticipates filing the

Stipulations of Dismissal, as set forth in the Settlement Agreement, once the agreement is

finalized and signed, and the money has been distributed." Docket # 77, 19CV2315. The

Honorable Vincent Briccetti, the District Judge to whom that case is assigned, ordered that "[b]y

8/24/2020, the parties shall file with the Court either a stipulation of dismissal or a status report."

Docket # 78, 19CV2315.

       Because this is a wrongful death action, and the settlement agreement requires the Court's

approval in accordance with Local Civil Rule 83.2(b), the Court orders the parties to file either

their settlement agreement and any submission in support of its approval, or any request for a

further extension of time, by no later than August 10, 2020.

Dated: July 28, 2020
       White Plains, New York

                                                       SO ORDERED,


                                                       __________________________________
                                                       Lisa Margaret Smith
                                                       United States Magistrate Judge
                                                       Southern District of New York




                                                   2
